Exhibit 10.2

 

EXECUTION VERSION

 

FACILITY AGREEMENT

 

dated 17 February 2012

 

for

 

KOSMOS ENERGY FINANCE INTERNATIONAL
as Original Borrower

 

with

 

THE COMPANIES LISTED IN APPENDIX 1
as Original Guarantors

 

and

 

INTERNATIONAL FINANCE CORPORATION
as a New Lender

 

--------------------------------------------------------------------------------

 

IFC FACILITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Slaughter and May

One Bunhill Row

London

EC1Y 8YY

 

(SRG/PMZH)

510638087

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

2.

IFC FACILITY

4

 

 

 

3.

PURPOSE

4

 

 

 

4.

UTILISATION

4

 

 

 

5.

IFC’S PARTICIPATION

6

 

 

 

6.

LETTERS OF CREDIT

6

 

 

 

7.

REPAYMENT

6

 

 

 

8.

PREPAYMENT AND CANCELLATION

6

 

 

 

9.

INTEREST

7

 

 

 

10.

PLACE OF PAYMENTS

7

 

 

 

11.

FEES

7

 

 

 

12.

REPRESENTATIONS AND WARRANTIES

7

 

 

 

13.

COVENANTS

8

 

 

 

14.

REMEDIES FOLLOWING DEFAULT OR EVENT OF DEFAULT

11

 

 

 

15.

GUARANTEE

11

 

 

 

16.

MISCELLANEOUS

11

 

 

 

APPENDIX 1 The Original Guarantors

13

 

 

 

APPENDIX 2 Receipt and Request

14

 

 

 

APPENDIX 3 Anti-Corruption Guideline for IFC Transactions

17

 

 

 

APPENDIX 4 Action Plan

20

 

 

 

APPENDIX 5 Form of Annual Monitoring Report

26

 

 

 

APPENDIX 6 Form of Revenue Disclosure

57

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 17 February 2012 and made between:

 

(1)           KOSMOS ENERGY FINANCE INTERNATIONAL a company incorporated under
the laws of the Cayman Islands with registered number 253656 and having its
registered office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square,
Elgin Avenue, George Town, Grand Cayman KYI-1209, Cayman Islands (the “Original
Borrower”);

 

(2)           THE ORlGINAL GUARANTORS listed in Appendix 1 as original
guarantors (the “Original Guarantors”); and

 

(3)           INTERNATIONAL FINANCE CORPORATION (the “IFC”),

 

WHEREAS:

 

(A)          The parties to this Agreement have entered into a deed of transfer
and amendment dated on or about the date of this Agreement with certain other
parties pursuant to which, inter alios, certain Lenders under the Facility
Agreement (as defined below) have agreed to transfer Loans and Available
Commitments, rights and obligations to IFC and the accession of IFC to certain
Finance Documents shall occur (the “Deed of Transfer and Amendment”).

 

(B)          The IFC has agreed to provide a secured facility of up to USD
100,000,000 ranking pari passu in all respects with the Non-IFC Facility, on the
terms and conditions set out in this Agreement.

 

IT IS AGREED as follows:

 

1.            DEFINITIONS AND INTERPRETATION

 

1.1          Definitions

 

In this Agreement, the following terms have the following meanings:

 

“Annual Monitoring Report” means the annual monitoring report substantially in
the form attached as Appendix 5 (Form of Annual Monitoring Report) hereto
setting out the specific social, environmental and developmental impact
information, as such report may be amended or supplemented from time to time in
accordance with this Agreement.

 

“Applicable S&E Law” means all applicable statutes, laws, ordinances, rules and
regulations of the countries where the Borrower operates its assets, including,
without limitation, licenses, permits or other governmental Authorisations
setting standards concerning environmental, social, labor, health and safety or
security risks of the type contemplated by the Performance Standards or imposing
liability for the breach thereof.

 

“Available IFC Commitment” means, at any time, the IFC Facility Commitment which
may be drawn down under the IFC Facility as determined in accordance with Clause
3.2 (Total Available Facility Amount) of the Facility Agreement.

 

1

--------------------------------------------------------------------------------


 

“Coercive Practice” means the impairing or harming, or threatening to impair or
harm, directly or indirectly, any party or the property of the party to
influence improperly the actions of a party.

 

“Collusive Practice” means an arrangement between two or more parties designed
to achieve an improper purpose, including to influence improperly the actions of
another party.

 

“Corrupt Practice” the offering, giving, receiving or soliciting, directly or
indirectly, of anything of value to influence improperly the actions of another
party.

 

“Effective Date” means the date falling on the later of:

 

(a)           4 Business Days after the date on which IFC confirms to the
Original Borrower and the Facility Agent that all fees due and payable to IFC
pursuant to a fee letter between the Original Borrower and IFC and dated 17
February 2012 have been paid in full; and

 

(b)           5 Business Days after the date of the IFC Facility Agreement,

 

provided that such date shall coincide wherever possible with the last day of
the then current Interest Period.

 

“Facility Agreement” means the facility agreement dated 28 March 2011 (as
amended pursuant to the Deed of Transfer and Amendment and as amended from time
to time) between the Original Borrower, the Original Guarantors, the Mandated
Lead Arrangers, the Underwriters, the Original Lenders, the Technical Bank, the
Modelling Bank, the Documentation Bank, the Onshore Account Bank, the Offshore
Account Bank, the Facility Agent, the Security Agent and the Intercreditor
Agent.

 

“Fraudulent Practice” means any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial benefit or to avoid an obligation.

 

“Financial Year” means each year ending 31 December.

 

“Ghana Project Agreements” means:

 

(i)            the DWT PA and the WCTP PA (and all amendments and supplements
thereto);

 

(ii)           the DWT JOA and the WCTP JOA;

 

(iii)          the UUOA;

 

(iv)          each New Project Agreement where the relevant Approved Development
or Permitted Acquisition is in Ghana or relates to assets in Ghana; and

 

(v)           any other agreement which the Facility Agent and the Original
Borrower agree shall be a Ghana Project Agreement,

 

2

--------------------------------------------------------------------------------


 

as such documents may be updated, amended or replaced from time to time.

 

“Ghana-related Assets” means the Jubilee Field, the Ghana Block Assets and any
joint venture, Fields, Project Infrastructure or Petroleum Assets that are
located in Ghana.

 

“IFC Utilisation Receipt” means a utilisation receipt under the IFC Facility
substantially in the form set out in Part I (Form of IFC Utilisation Receipt) of
Appendix 2 of this Agreement.

 

“IFC Utilisation Request” means a utilisation request under the IFC Facility
substantially in the form set out in Part II (Form of IFC Utilisation Request)
of Appendix 2 of this Agreement.

 

“Independent Expert” means an external, independent expert jointly selected by
IFC and the Borrower (each acting reasonably) and appointed by the Borrower.

 

“Obstructive Practice” means either (i) deliberately destroying, falsifying,
altering or concealing of evidence material to the investigation or making of
false statements to investigators, in order to materially impede a World Bank
Group investigation into allegations of a Corrupt Practice, Fraudulent Practice,
Coercive Practice or Collusive Practice, and/or threatening, harassing or
intimidating any party to prevent it from disclosing its knowledge of matters
relevant to the investigation or from pursuing the investigation, or (ii) acts
intended to materially impede the exercise of IFC’s access to contractually
required information in connection with a World Bank Group investigation into
allegations of a Corrupt Practice, Fraudulent Practice, Coercive Practice or
Collusive Practice.

 

“Project” means:

 

(A)          the development, operation and maintenance of the Ghana-related
Assets; and

 

(B)          if, but only if, the proceeds of any IFC Loan are applied towards
purposes as provided for under Clause 5.1 (Purpose) of the Facility Agreement
which do not relate to Ghana-related Assets, the development, operation and
maintenance of such assets,

 

and in each case shall include all appraisal, exploration, construction,
operations, maintenance and exploitation works and activities in relation
thereto, and the treatment, processing, storage, delivery, lifting and sale of
Unit Substances therefrom.

 

“Repeating Representations” means the “Repeating Representations” as defined in
the Facility Agreement and the representations set out in Clause 12
(Representations and Warranties) of this Agreement.

 

“Sanctionable Practice” any Corrupt Practice, Fraudulent Practice, Coercive
Practice, Collusive Practice, or Obstructive Practice, as those terms are
defined herein and interpreted in accordance with the Anti-Corruption Guidelines
attached to this Schedule as Appendix 3 (Anti-Corruption Guidelines for IFC
Transactions).

 

3

--------------------------------------------------------------------------------


 

“Unit Operation” shall have the meaning given to that term in the UUOA.

 

“World Bank” means the International Bank for Reconstruction and Development, an
international organization established by Articles of Agreement among its member
countries.

 

1.2          Incorporation of defined terms, interpretation and construction

 

(A)          Unless a contrary indication appears herein, a term defined in the
Facility Agreement or any other Finance Document has the same meaning in this
Agreement.

 

(B)          The principles of construction and interpretation set out under
Clause 1.2 (Construction of particular terms) and Clause 1.3 (Interpretation) of
the Facility Agreement shall have effect as if set out in this Agreement.

 

(C)          The meaning and interpretation attributed to the terms set out in
Appendix 3 (Anti-Corruption Guidelines for IFC Transactions) shall be deemed to
apply to those terms as they are used in this Schedule.

 

2.            IFC FACILITY

 

Subject to the terms of this Agreement, IFC shall make available to the Borrower
a secured senior term loan facility in an aggregate amount equal to:

 

(A)          on and from the Effective Date until but not including the IFC
Facility Automatic Increase Date, the IFC Facility Commitment; and

 

(B)          on and from the IFC Facility Automatic Increase Date, the Final IFC
Facility Commitment.

 

3.            PURPOSE

 

The Borrower shall apply all amounts borrowed under the IFC Facility in
accordance with Clause 5 (Purpose) of the Facility Agreement, which shall
include an amount applied for a purpose which is in respect of Ghana-related
Assets.

 

4.            UTILISATION

 

4.1          Utilisation Procedure

 

(A)          Subject to satisfying the conditions set out in Clause 2
(Conditions Precedent) of the Facility Agreement and Clause 4.2 (IFC
Utilisation) of this Agreement, the Borrower may utilise the IFC Facility by
delivering an IFC Utilisation Request to the IFC (with a copy to the Facility
Agent) and in accordance with and subject to the provisions of Clause 6
(Utilisation) of the Facility Agreement.

 

(B)          The Borrower shall deliver to the IFC, within five (5) Business
Days of a Utilisation Date, an IFC Utilisation Receipt.

 

4

--------------------------------------------------------------------------------


 

4.2          IFC Utilisation

 

Each Utilisation shall be made available by IFC in Dollars, for credit directly
into the KEG Offshore Proceeds Account provided that the following conditions
are met:

 

(A)          the conditions set out under paragraphs (A) and (B) of Clause 2.2
(Conditions to each Utilisation) in the Facility Agreement have been met;

 

(B)          the Borrower has demonstrated:

 

(i)            where it is the operator (and has not been outvoted on any
relevant matter concerning the operation of the assets subject to the Ghana
Project Agreements) that it has (subject to its express obligations under the
relevant Ghana Project Agreements) exercised all rights as it may have to ensure
that:

 

(ii)           where it is the operator (and has been outvoted on any relevant
matter concerning the operation of the assets subject to the Ghana Project
Agreements that it has used reasonable endeavours to ensure that; and

 

(iii)          where it is not the operator, that it has used reasonable
endeavours by exercising its rights under the relevant Ghana Project Agreements
and/or influencing or procuring the co-operation of the Unit Operator to ensure
that,

 

in each case:

 

(iv)          the design, construction, operation, maintenance, management and
monitoring of the Project’s sites, plants, equipment, operations and facilities
are undertaken in compliance with (i) the Action Plan, (ii) the applicable
requirements of the Performance Standards and (iii) the EHS Guidelines;

 

(v)           the continuing implementation and operation of the S&E Management
System to assess and manage the social and environmental performance of the
Project in a manner consistent with the Performance Standards in all material
respects;

 

(vi)          the environmental mitigation and management measures in the Action
Plan have been implemented according to the required completion dates contained
therein and maintained; and

 

(vii)         all action items in the Action Plan have been completed within the
timetabled dates prior to the date of the relevant Utilisation Request;

 

(C)          the proceeds of the Utilisation are used or are to be used for a
purpose in accordance with Clause 3 (Purpose).

 

5

--------------------------------------------------------------------------------


 

(D)          the proceeds of the Utilisation are not in reimbursement of, or to
be used for, expenditures in the territories of any country which is not a
member of the World Bank or for goods produced in or services supplied from any
such country; and

 

(E)           the Repeating Representations are, in light of the facts and
circumstances then existing, true and correct in all material respects (or, in
the case of a Repeating Representation that contains a materiality concept, true
and correct in all respects).

 

4.3          Borrower’s Certification

 

The Borrower shall deliver to IFC in each Utilisation Request such evidence of
the proposed use of the proceeds of the Utilisation, as IFC may reasonably
request.

 

5.            IFC’S PARTICIPATION

 

(A)          If the conditions set out in this Agreement have been met, IFC
shall make its participation in the relevant Loan available by the Utilisation
Date through its Facility Office in accordance with the terms of this Agreement
and the Facility Agreement.

 

(B)          A Business Day for the purposes of Clause 4 (Utilisation) of this
Agreement shall mean a day (other than a Saturday or Sunday) when banks are open
for business in London, New York and Paris.

 

6.            LETTERS OF CREDIT

 

The IFC Facility may not be utilised by way of the issue of Letters of Credit
and under no circumstances will IFC be required to act or be appointed to act as
an LC Issuing Bank.

 

7.            REPAYMENT

 

The Borrower shall repay the IFC Loans made under this Agreement subject to and
in accordance with the relevant provisions of Clause 9 (Repayment) of the
Facility Agreement.

 

8.            PREPAYMENT AND CANCELLATION

 

The provisions of Clause 10 (Prepayment and Cancellation) of the Facility
Agreement shall apply in respect of any prepayment or cancellation of the IFC
Facility provided that, if requested by IFC, the Borrower delivers to IFC, prior
to the date of any such prepayment or cancellation, evidence in form and
substance satisfactory to IFC that all necessary Authorisations with respect to
the prepayment have been obtained.

 

6

--------------------------------------------------------------------------------


 

9.            INTEREST

 

The rate of interest, including calculation, margin and default interest, on
each IFC Loan made under this Agreement shall be determined and shall be payable
by the Borrower in accordance with Clause 11 (Interest) of the Facility
Agreement.

 

10.          PLACE OF PAYMENTS

 

10.1        Accounts

 

(A)          All payments of principal, interest, fees, and any other amount due
to IFC from the Borrower under this Agreement or any other Finance Document
shall be made directly by the Borrower to IFC in Dollars, in same day funds, and
must be received in the account of IFC at Citibank, N.A. New York, 111 Wall
Street, New York N.Y. 10043, USA (in favour of International Finance Corp) for
credit to IFC’s account number 36085579 (Swift Number: CITIUS 33, ABA Number:
021000089, Loan Reference: PRJ-31179-GHA), or at such other bank or account in
New York as IFC from time to time designates.  Payments must be received in
IFC’s designated account by no later than 1:00 p.m. New York time on the date
when such payment is due.

 

(B)          The Borrower hereby irrevocably agrees that IFC may deem any
payment, or part thereof, that is received after the time specified in Clause
10.1(A) of this Agreement as made on the following Business Day and accordingly
Default Interest will accrue on any such payment, or part thereof.

 

10.2        Direct Payments

 

The Borrower will make payments of all amounts due to IFC under the Finance
Documents directly to the account number specified in Clause 10.1 (Accounts) of
this Agreement, without requiring payment through the offices of the Facility
Agent.

 

10.3        Allocation of Partial Payments

 

If at any time IFC receives less than the full amount then due and payable to it
under the Facility Agreement, IFC may allocate and apply the amount received in
any way or manner and for such purpose or purposes under the Facility Agreement
as IFC in its sole discretion determines, notwithstanding any instruction that
the Borrower may give to the contrary.

 

11.          FEES

 

The Borrower shall pay to IFC directly for its own account a commitment fee
computed in accordance with Clause 14.1 (Commitment fee) of the Facility
Agreement.

 

12.          REPRESENTATIONS AND WARRANTIES

 

The Borrower makes the representations and warranties set out in Clauses 12.1
(Sanctionable Practices), 12.2 (Environmental Matters) and 12.3 (Ghana-related

 

7

--------------------------------------------------------------------------------


 

Assets) of this Agreement to IFC as at the date of this Agreement and
acknowledges that IFC has entered into the Finance Documents pursuant to the
Deed of Transfer and Amendment and this Agreement in full reliance on these
representations and warranties.

 

12.1        Sanctionable Practices

 

Neither the Borrower nor any Affiliates, nor any person authorised to act
(expressly or implicitly) on its or their behalf, has committed or engaged in,
with respect to the Project or any transaction contemplated by this Agreement,
any Sanctionable Practice.

 

12.2        Environmental Matters

 

(A)          To the best of its knowledge and belief, after due inquiry, there
are no social or environmental risks or issues in relation to the Project other
than those identified by the ESRS that could reasonably be expected to have a
material adverse effect or a material adverse impact on the implementation or
operation of the Project in accordance with the Performance Standards and the
EHS Guidelines.

 

(B)          It has not received nor is aware of either:

 

(i)            any existing or threatened complaint, order, directive, claim,
citation or notice from any Authority of the countries where the Borrower
operates its assets; or

 

(ii)           any material written communication from any person concerning the
Project’s failure to comply with any matter covered by the Performance Standards
which failure has, or could reasonably be expected to have, a material adverse
effect or a material adverse impact on the implementation or operation of the
Project in accordance with the Performance Standards.

 

12.3        Ghana-related Assets

 

A sum equal to at least the sum of all amounts drawn down under the IFC Facility
shall be applied for purposes in respect of Ghana-related Assets under the
Facility.

 

12.4        Repetition

 

The Repeating Representations shall be repeated in accordance with the terms of
the Facility Agreement.

 

13.          COVENANTS

 

13.1        Sanctionable Practices

 

(A)  The Borrower shall not engage in (and shall not authorise or permit any
Affiliate or any other person authorised to act (expressly or implicitly) on its
behalf to

 

8

--------------------------------------------------------------------------------


 

engage in) with respect to the Project or any transaction contemplated by this
Schedule, any Sanctionable Practice.

 

(B)          The Borrower covenants that should IFC notify the Borrower of its
concerns that there has been a violation of the provisions of this paragraph or
paragraph (A) above, it shall cooperate in good faith with IFC and its
representatives in determining whether such a violation has occurred, and shall
respond promptly and in reasonable detail to any notice from IFC, and shall
furnish documentary support for such response upon IFC’s request.

 

13.2        Environmental Matters

 

(A)          Unless the Parties otherwise agree, the Borrower shall:

 

(i)            where it is the operator (and has not been outvoted on any
relevant matter concerning the operation of the assets subject to the Ghana
Project Agreements), exercise (subject to its express obligations under the
relevant Ghana Project Agreements) all rights as it may have to ensure that;

 

(ii)           where it is the operator (and has been outvoted on any relevant
matter concerning the operation of the assets subject to the Ghana Project
Agreements), use reasonable endeavours to ensure that; and

 

(iii)          where it is not the operator, use reasonable endeavours by
exercising its rights under the relevant Ghana Project Agreements and/or
influencing or procuring the co-operation of the Unit Operator to ensure that,

 

in each case:

 

(iv)          the design, construction, operation, maintenance, management and
monitoring of the Project’s sites, plants, equipment, operations and facilities
are undertaken in compliance with (i) the Action Plan, and (ii) the applicable
requirements of the Performance Standards and (iii) the EHS Guidelines;

 

(v)           the continuing implementation and operation of the S&E Management
System to assess and manage the social and environmental performance of the
Project is achieved in a manner consistent with the Performance Standards in all
material respects; and

 

(vi)          the environmental mitigation and management measures specified in
the Action Plan are implemented and maintained.

 

(B)          Unless the Parties otherwise agree, the Borrower shall:

 

(i)            not vote or otherwise seek to amend the Action Plan in any
material respect without the prior written consent of IFC;

 

9

--------------------------------------------------------------------------------


 

(ii)           where it is the operator exercise such rights as it has under the
relevant Ghana Project Agreements to ensure (as far as it is able) that, and
where it is not an operator use its reasonable endeavours by exercising its
rights under the Ghana Project Agreements and/or influencing or procuring the
co-operation of the Unit Operator to ensure (as far as it is able) that, in each
case, the ESRS, the Action Plan and the Annual Monitoring Report are at all
times in a form acceptable to IFC (acting reasonably);

 

(iii)          periodically review (at least yearly) the form of the Annual
Monitoring Report and advise IFC as to whether revision of the form is necessary
or appropriate in light of changes to the Borrower’s business or operations, or
in light of environmental or social risks identified by the S&E Management
System and revise the form as agreed with IFC; and

 

(iv)          where it is operator and has been outvoted on any relevant matter
concerning the operation of the assets subject to the Ghana Project Agreements),
inform IFC promptly of such fact (and provide any details where requested by
IFC) and assess and inform IFC of the potential risk this poses for compliance
with the (i) Action Plan, (ii) applicable requirements of the Performance
Standards and/or (iii) EHS Guidelines.

 

13.3        Non-compliance

 

In the event that, notwithstanding compliance by the Borrower of the covenants
contained in Clause 13.2 (Environmental Matters) of this Agreement, the
(i) Action Plan, (ii) applicable requirements of the Performance Standards
and/or (iii) EHS Guidelines will not be complied with or where they might
reasonably be expected not to be complied with (for whatever reason), then the
Borrower shall:

 

(A)          promptly inform IFC of such non-compliance or potential
non-compliance;

 

(B)          take all actions it can be reasonably expected to take and exercise
such rights, powers or influence it may have to mitigate the risks of
non-compliance or potential non-compliance, or to reverse the non-compliance or
potential non-compliance so that compliance is achieved; and

 

(C)          inform and update IFC on a regular basis on the status of the
non-compliance or potential non-compliance and the steps being taken under
Clause 13.3(B) above and respond promptly to any reasonable requests for any
information by IFC in relation thereto.

 

13.4       Reporting

 

Unless Parties otherwise agree, the Borrower shall:

 

(A)          within ninety (90) days after the end of each Financial Year,
deliver to IFC the corresponding Annual Monitoring Report in the form attached
as Appendix 5 (Form of Annual Monitoring Report) hereto confirming compliance
with the

 

10

--------------------------------------------------------------------------------


 

Action Plan, the social and environmental covenants set forth in Clause 13.2
(Environmental Matters) above and Applicable S&E Law, or, as the case may be,
identifying any non-compliance or failure, and the actions being taken to remedy
it and the contents of such Annual Monitoring Report shall be verified by an
Independent Expert within 90 days of its delivery to IFC;

 

(B)          within three (3) Business Days after it becomes aware, notify IFC
of any social, labour, health and safety, security or environmental incident,
accident or circumstance having, or which could reasonably be expected to have,
a material adverse effect on the implementation or operation of the Project in
accordance with the Performance Standards, specifying in each case the nature of
the incident, accident, or circumstance and any effect resulting or likely to
result therefrom, and the measures the Borrower is taking or plans to take to
address them and to prevent any future similar event, and keep IFC informed of
the on-going implementation of those measures and plans;

 

(C)          within 120 days of the end of each Financial Year, publicly
disclose all material national, regional and local payments to any Authority in
respect of taxes, royalties, bonus and signature payments and all other material
payments that are in the nature of taxes, profit share, production share, or for
rights to access resources.  Such disclosure shall be substantially in the form
set out in Appendix 5 (Form of Revenue Disclosure) hereto, and be made on a
webpage readily accessible to the public in English and the local language; and

 

(D)          deliver to IFC, promptly following publication, a copy of any
information published pursuant to paragraph (C) above.

 

14.          REMEDIES FOLLOWING DEFAULT OR EVENT OF DEFAULT

 

On and at any time after the occurrence of a Default or an Event of Default
which is continuing IFC shall have the rights and remedies set out under the
Facility Agreement or the Intercreditor Agreement.

 

15.          GUARANTEE

 

Each of the Guarantors hereby acknowledges that, pursuant to the Facility
Agreement, they have guaranteed the obligations of the Borrower under this
Agreement on the terms and conditions set out in the Facility Agreement.

 

16.          MISCELLANEOUS

 

16.1        Notices

 

Any notice, request or other communication to be given or made under this
Agreement shall be given in accordance with Clause 37 (Notices) of the Facility
Agreement.

 

11

--------------------------------------------------------------------------------


 

16.2        Term of Agreement

 

This Agreement shall continue in force until all monies payable under it have
been irrevocably and fully paid in accordance with its provisions and the
Obligors have no further obligations to the IFC under this Agreement and the
Finance Documents.

 

16.3        Successors and assignees

 

This Agreement binds and benefits the respective successors and assignees of the
parties.  However, the Borrower may not assign or delegate any of its rights or
obligations under this Agreement without the prior written consent of IFC. IFC
may assign or transfer its rights and obligations hereunder, in whole or in part
and in accordance with the terms of the Facility Agreement and the Intercreditor
Agreement.

 

16.4        Counterparts

 

This Agreement may be executed in several counterparts, each of which is an
original, but all of which together constitute one and the same agreement.

 

16.5        Disclosure of information

 

The provisions of Clause 30.7 (Disclosure of information) of the Facility
Agreement shall apply herein, mutatis mutandis as if set out in full for the
benefit of IFC.

 

16.6        Applicable law and jurisdiction

 

This Agreement shall be governed by and interpreted in accordance with the laws
of England and Wales.  The provisions of Clause 44 (Jurisdiction) of the
Facility Agreement shall apply herein, mutatis mutandis, as if set out in full
for the benefit of IFC.

 

12

--------------------------------------------------------------------------------


 

APPENDIX 1

 

The Original Guarantors

 

Name

 

Jurisdiction of
Incorporation

 

Registered Number

 

 

 

 

 

Kosmos Energy Operating

 

Cayman Islands

 

231417

 

 

 

 

 

Kosmos Energy International

 

Cayman Islands

 

218274

 

 

 

 

 

Kosmos Energy Development

 

Cayman Islands

 

225879

 

 

 

 

 

Kosmos Energy Ghana HC

 

Cayman Islands

 

135710

 

13

--------------------------------------------------------------------------------


 

APPENDIX 2

 

Receipt and Request

 

Part I

 

Form of IFC Utilisation Receipt

 

[Borrower’s Letterhead]

 

International Finance Corporation

2121 Pennsylvania Avenue, N.W.

Washington, D.C. 20433

United States of America

 

Attention:  Manager, Financial Operations Unit

 

Ladies and Gentlemen:

 

Investment No. [·]

 

Utilisation Receipt (IFC Loan)

 

We, KOSMOS ENERGY FINANCE INTERNATIONAL, hereby acknowledge receipt on the date
hereof, of the sum of [·] Dollars ($[·]) disbursed to us by International
Finance Corporation under the IFC Facility provided for in the Facility
Agreement dated 28 March 2011 between our company and International Finance
Corporation.

 

Yours truly,

 

KOSMOS ENERGY FINANCE INTERNATIONAL

 

By:

 

 

 

Authorised Officer

 

14

--------------------------------------------------------------------------------


 

Part II

 

Form of Utilisation Request for IFC Loan

 

From:     Kosmos Energy Finance International as Borrower

 

To:         International Finance Corporation

 

CC:        BNP Paribas as Facility Agent

 

Dated:   [  ]

 

Dear Sirs

 

Kosmos Energy Finance International
USD [  ] IFC Facility Agreement dated [  ] 2012  (the “Agreement”)

 

1.            We refer to the Agreement. This is a Utilisation Request in
respect of a Utilisation under the IFC Facility. Terms defined in the Agreement
have the same meaning in this Utilisation Request unless given a different
meaning in this Utilisation Request.

 

2.            We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:

 

[  ] (or, if that is not a Business Day, the next Business Day)

 

 

 

Currency of Loan:

 

USD

 

 

 

Amount:

 

[  ]

 

 

 

Interest Period:

 

[  ]

 

 

 

Purpose:

 

[  ]

 

3.            We hereby certify that:

 

(a)           no Default or Event of Default is continuing or will result from
the proposed Loan;

 

(b)           the Loan is expected to be applied in payment of amounts subject
to and in accordance with the Cash Waterfall within 90 days of the Utilisation
Date or as otherwise required for Kosmos to comply with Clause 20.1 (Project
Accounts) of the Facility Agreement;

 

(d)           the making of the Utilisation would not result in the aggregate
principal amount outstanding under the Facility exceeding the Borrowing Base
Amount;

 

(e)           the Repeating Representations are, in the light of the facts and
circumstances then existing, true and correct in all material respects (or, in
the case of a

 

15

--------------------------------------------------------------------------------


 

Repeating Representation that contains a materiality concept, true and correct
in all respects); and

 

(f)            the making of the Utilisation will not breach Clause 3 (Purpose)
of the Agreement.

 

4.            The proceeds of this Loan should be credited to the
[Borrower/other] Offshore Proceeds Account and to the extent an amount has been
attributed to Interest payments above, such amount shall be applied towards the
payment of Interest on the Facility.

 

5.            This Utilisation Request is irrevocable and is a Finance Document.

 

Yours faithfully

 

 

 

 

Authorised Signatory for

 

Kosmos Energy Finance International

 

16

--------------------------------------------------------------------------------


 

APPENDIX 3

 

Anti-Corruption Guideline for IFC Transactions

 

The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practices”, “Fraudulent Practices”, “Coercive Practices”, “Collusive Practices”
and “Obstructive Practices” in the context of IFC operations.

 

1.            CORRUPT PRACTICES

 

1.1          Definition

 

A “Corrupt Practice” is the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party.

 

1.2          Interpretation

 

(A)          Corrupt practices are understood as kickbacks and bribery.  The
conduct in question must involve the use of improper means (such as bribery) to
violate or derogate a duty owed by the recipient in order for the payor to
obtain an undue advantage or to avoid an obligation.  Antitrust, securities and
other violations of law that are not of this nature are excluded from the
definition of corrupt practices.

 

(B)          It is acknowledged that foreign investment agreements, concessions
and other types of contracts commonly require investors to make contributions
for bona fide social development purposes or to provide funding for
infrastructure unrelated to the project. Similarly, investors are often required
or expected to make contributions to bona fide local charities. These practices
are not viewed as Corrupt Practices for purposes of these definitions, so long
as they are permitted under local law and fully disclosed in the payor’s books
and records. Similarly, an investor will not be held liable for corrupt or
fraudulent practices committed by entities that administer bona fide social
development funds or charitable contributions.

 

(C)          In the context of conduct between private parties, the offering,
giving, receiving or soliciting of corporate hospitality and gifts that are
customary by internationally-accepted industry standards shall not constitute
corrupt practices unless the action violates applicable law.

 

(D)          Payment by private sector persons of the reasonable travel and
entertainment expenses of public officials that are consistent with existing
practice under relevant law and international conventions will not be viewed as
Corrupt Practices.

 

(E)           The World Bank Group does not condone facilitation payments.  For
the purposes of implementation, the interpretation of “Corrupt Practices”
relating to facilitation payments will take into account relevant law and
international conventions pertaining to corruption.

 

17

--------------------------------------------------------------------------------


 

2.            FRAUDULENT PRACTICES

 

2.1          Definition

 

A “Fraudulent Practice” is any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial benefit or to avoid an obligation.

 

2.2          Interpretation

 

(A)          An action, omission, or misrepresentation will be regarded as made
recklessly if it is made with reckless indifference as to whether it is true or
false.  Mere inaccuracy in such information, committed through simple
negligence, is not enough to constitute a “Fraudulent Practice” for purposes of
this Schedule.

 

(B)          Fraudulent Practices are intended to cover actions or omissions
that are directed to or against a World Bank Group entity.  It also covers
Fraudulent Practices directed to or against a World Bank Group member country in
connection with the award or implementation of a government contract or
concession in a project financed by the World Bank Group.  Frauds on other third
parties are not condoned but are not specifically sanctioned in IFC, MIGA, or
PRG operations.  Similarly, other illegal behavior is not condoned, but will not
be considered as a Fraudulent Practice for purposes of this Agreement.

 

3.            COERCIVE PRACTICES

 

3.1          Definition

 

A “Coercive Practice” is impairing or harming, or threatening to impair or harm,
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party.

 

3.2          Interpretation

 

(A)          Coercive Practices are actions undertaken for the purpose of bid
rigging or in connection with public procurement or government contracting or in
furtherance of a Corrupt Practice or a Fraudulent Practice.

 

(B)          Coercive Practices are threatened or actual illegal actions such as
personal injury or abduction, damage to property, or injury to legally
recognizable interests, in order to obtain an undue advantage or to avoid an
obligation. It is not intended to cover hard bargaining, the exercise of legal
or contractual remedies or litigation.

 

18

--------------------------------------------------------------------------------


 

4.                                     COLLUSIVE PRACTICES

 

4.1                              Definition

 

A “Collusive Practice” is an arrangement between two or more parties designed to
achieve an improper purpose, including to influence improperly the actions of
another party.

 

4.2                              Interpretation

 

Collusive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

 

5.                                     OBSTRUCTIVE  PRACTICES

 

5.1                              Definition

 

An “Obstructive Practice” is (i) deliberately destroying, falsifying, altering
or concealing of evidence material to the investigation or making of false
statements to investigators, in order to materially impede a World Bank Group
investigation into allegations of a corrupt, fraudulent, coercive or collusive
practice, and/or threatening, harassing or intimidating any party to prevent it
from disclosing its knowledge of matters relevant to the investigation or from
pursuing the investigation, or (ii) acts intended to materially impede the
exercise of IFC’s access to contractually required information in connection
with a World Bank Group investigation into allegations of a corrupt, fraudulent,
coercive or collusive practice.

 

5.2                              Interpretation

 

Any action legally or otherwise properly taken by a party to maintain or
preserve its regulatory, legal or constitutional rights such as the
attorney-client privilege, regardless of whether such action had the effect of
impeding an investigation, does not constitute an Obstructive Practice.

 

6.                                     GENERAL INTERPRETATION

 

A person should not be liable for actions taken by unrelated third parties
unless the first party participated in the prohibited act in question.

 

19

--------------------------------------------------------------------------------


 

APPENDIX 4

 

Action Plan

 

ENVIRONMENTAL AND SOCIAL ACTION PLAN

 

Kosmos Energy II (#31179)

 

October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 

Performance Standard 1 — Social and Environmental Assessment and Management
Systems

 

 

 

 

 

 

 

 

 

1.

 

Corporate HSEC Management System. Kosmos Energy will develop its Corporate HSEC
Management System to ensure that Applicable Projects are assessed and managed
according to IFC’s Performance Standards and applicable World Bank Group EHS
Guidelines.

 

(a) The Company has submitted a Development and Implementation Plan, including
time-bound targets, for Kosmos Energy HSEC Management System acceptable to IFC.

 

 

 

(a) March 2011

 

 

 

 

 

 

 

 

(b) Documentation that the Development and Implementation Plan for the Kosmos
Energy HSEC Management System is being implemented.

 

(b) Based on schedule in the Development and Implementation Plan

 

 

20

--------------------------------------------------------------------------------


 

ENVIRONMENTAL AND SOCIAL ACTION PLAN

 

Kosmos Energy II (#31179)

 

October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 

 

 

 

 

 

 

2.

 

Country HSEC Management System. Kosmos Energy will develop country-specific HSEC
Management Systems to ensure that Applicable Projects are assessed and managed
according to IFC’s Performance Standards and applicable World Bank Group EHS
Guidelines

 

(a) The Company has submitted a Development and Implementation Plan, including
time-bound targets, for Kosmos Energy HSEC Management System acceptable to IFC.

 

 

 

(a) After March 2011 and prior to the start of any material operation of an
Applicable Project.

 

 

 

 

 

 

 

(b) Documentation that the Development and Implementation Plan for the Kosmos
Energy HSEC Management System is being implemented

 

(b) Based on schedule in the Development and Implementation Plan

 

 

 

 

 

 

 

 

 

3.

 

Training. Training in the IFC’s Performance Standards and the applicable EHS
Guidelines will be provided to those involved with the risk management of
Applicable Projects.

 

(a) The Company has developed a Training Plan that incorporates the Performance
Standards and relevant IFC EHS Guidelines

 

 

(a) March 2011

 

 

 

 

 

 

(b) Evidence of training provided to all regional and line managers.

 

 

(b) August 2012

 

 

 

(c) Periodic training sessions to onboard

 

(c) discussed in the Annual Monitoring Reports

 

 

21

--------------------------------------------------------------------------------


 

ENVIRONMENTAL AND SOCIAL ACTION PLAN

 

Kosmos Energy II (#31179)

 

October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 

 

 

 

 

 

 

 

 

 

 

new regional and line managers and to provide managers with updates.

 

(AMR)

 

 

 

 

 

 

 

 

 

4.

 

HSE Review Procedure. Kosmos Energy will configure a procedure under the HSEC
Management System to ensure that the Vice President responsible for HSEC reviews
all Applicable Projects to ensure that they are evaluated and managed according
to the IFC Performance Standards and applicable World Bank Group EHS Guidelines.

 

(a) The Company has drafted a procedure.

 

 

 

 

 

 

(a) Condition of disbursement on any non-Jubilee Applicable Project, but no
later than June 2012.

 

 

 

 

 

 

(b) The Company has adopted the procedure for all Applicable Projects.

 

 

(b) Finalise and adopt 30 days after IFC’s acceptance of draft.

 

 

(c) Evidence of Applicable Project review by the Vice President to show that any
Applicable Project is in compliance with IFC Performance Standards, or has shown
that the Applicable Project can come into compliance with the Performance
Standards within a reasonable time period following the implementation of a
Supplemental Environmental and Social Action Plan to

 

(c) Condition of disbursement for the Applicable Project. Applicable timetable
for any Applicable Project according to the specified in the Applicable
Project-specific Supplemental Social and Environmental Action Plan.

 

 

22

--------------------------------------------------------------------------------


 

ENVIRONMENTAL AND SOCIAL ACTION PLAN

 

Kosmos Energy II (#31179)

 

October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 

 

 

 

 

 

 

 

 

 

 

be agreed upon between the Company and IFC.

 

 

 

 

 

 

 

 

 

 

 

5.

 

Environment and Social Management Plan. Each Applicable Project will have an
ESMP that incorporates all measures needed to meet national law, the Performance
Standards, and the EHS Guidelines. The content may vary according to the risks
and issues of the specific Applicable Project, but should include in each case
an Emergency Response Plan (ERP), Spill Control and Response Plan (SCRP), a
Waste Management Plan (WMP), and a Stakeholder Engagement Plan (SEP) that
provides for the local disclosure of the social and environmental assessment
documents, including the ESMP itself.

 

(a) ESMP developed for each Applicable Project, and agreed upon with IFC.

 

(b) Publicly disclose the ESMP

 

(a) Prior to mobilization of the Applicable Project.

 

 

(b) Based on schedule in the Applicable Project SEP.

 

 

23

--------------------------------------------------------------------------------


 

ENVIRONMENTAL AND SOCIAL ACTION PLAN

 

Kosmos Energy II (#31179)

 

October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 

 

 

 

 

 

 

Performance Standard 3 — Pollution Control and Abatement

 

 

 

 

 

 

 

 

 

6.

 

Well Control Continuous Improvement Program. To ensure that Kosmos drilling
programs, particularly in deep water, follow good international practice as
identified by the International Association of Oil and Gas Producers (OGP) with
respect to well control, Kosmos will undertake at least an annual review of its
well control procedures and their conformity with good international practice.

 

(a) Undertake an annual review of its well control procedures benchmarked again
OGP recommendations and develop an action plan for closing any gaps

 

 

 

(a) Annually

 

 

 

 

 

 

 

 

(b) Keep IFC informed on the preparation of recommendations from the OGP

 

(b) Any changes in the well control procedure as a result of the review to be
reported in the AMR.

 

 

 

 

 

 

 

 

 

7.

 

Spill Incident Continuous Improvement Program. To ensure that Kosmos operations
follow good international practice as identified by the International
Association of Oil and Gas Producers (OGP) with respect to intervention and
response to well incidents, Kosmos will

 

(a) Undertake an annual review of the spill incidence intervention and response
capabilities available to it and develop an action plan for using reasonable
endeavors to close any gaps.

 

 

 

(a) Annually

 

 

 

 

 

 

 

 

(b) Keep IFC informed on the preparation

 

(b) Any changes to the incident intervention and

 

 

24

--------------------------------------------------------------------------------


 

ENVIRONMENTAL AND SOCIAL ACTION PLAN

 

Kosmos Energy II (#31179)

 

October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 

 

 

 

 

 

 

 

 

undertake at least an annual review of the intervention and response
capabilities available to operations and their consistency with good
international practice

 

of recommendations from the OGP

 

response capabilities to be reported in the AMR.

 

 

25

--------------------------------------------------------------------------------


 

APPENDIX 5

 

Form of Annual Monitoring Report

 

International Finance Corporation

 

Annual Monitoring Report (amr)
Includes:

 

Environmental and Social Performance
and development indicators

 

GRAPHIC [g88261km05i001.gif]

 

Kosmos Energy

 

Ghana

 

IFC Project Number: 31179

 

Reporting Period: (month/year) through (month/year)

 

amr completion date: (day/month/year)

 

[g88261km05i002.gif]

 

Environment and Social Development Department
2121 Pennsylvania Avenue, NW
Washington, DC 20433 USA
www.ifc.org/sustainability

 

26

--------------------------------------------------------------------------------


 

Annual Monitoring Report
development impact indicators

 

This section of the AMR has the Development Impact Datasheet which tracks how
the project has contributed to development in the region.

 

27

--------------------------------------------------------------------------------


 

NON-JUBILEE FIELD

 

Development Impact Data Sheet

 

2011

 

2012

 

2013

 

2014

 

2015

 

2016

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employment

 

 

 

 

 

 

 

 

 

 

 

 

Number of permanent jobs created or preserved (Direct)

 

 

 

 

 

 

 

 

 

 

 

 

Number of local permanent jobs created or preserved through local subcontractors
(approx)

 

 

 

 

 

 

 

 

 

 

 

 

Number of local temporary jobs (e.g. during construction) created & preserved

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of female employees (Direct)

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of employees from local community*

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of nationals in managerial positions (Direct)

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of female among managerial staff (Direct)

 

 

 

 

 

 

 

 

 

 

 

 

Wage rates compared to alternative (percentage premium over comparable
employment)

 

 

 

 

 

 

 

 

 

 

 

 

Training*

 

 

 

 

 

 

 

 

 

 

 

 

Number of employees receiving training

 

 

 

 

 

 

 

 

 

 

 

 

Initiatives to hire and train local workers

 

 

 

 

 

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

(yes/no)

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount spent on training (per employee)

 

 

 

 

 

 

 

 

 

 

 

 

Other Benefits

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount spent on other benefits to local parties

 

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount paid as Income tax (inc. any withholding tax)

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount paid as share of Profit Oil

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount of any other fiscal payments

 

 

 

 

 

 

 

 

 

 

 

 

COMMUNITY

 

 

 

 

 

 

 

 

 

 

 

 

Access to education

 

 

 

 

 

 

 

 

 

 

 

 

Dollar spent on local educational institutions

 

 

 

 

 

 

 

 

 

 

 

 

Number of schools supported

 

 

 

 

 

 

 

 

 

 

 

 

Access to healthcare

 

 

 

 

 

 

 

 

 

 

 

 

Dollar spent on/contributed to local health facilities

 

 

 

 

 

 

 

 

 

 

 

 

Number of people which accessed such health facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

Access to Infrastructure

 

 

 

 

 

 

 

 

 

 

 

 

Infrastructure-type projects undertaken

 

 

 

 

 

 

 

 

 

 

 

 

Dollars spent on/contributed to infrastructure-type projects

 

 

 

 

 

 

 

 

 

 

 

 

Community programs

 

 

 

 

 

 

 

 

 

 

 

 

Dollars spent on community development programs (excluding health and education)

 

 

 

 

 

 

 

 

 

 

 

 

Cash equivalent of in-kind contributions to community development progams

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER BUSINESSES & INDUSTRIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase from Local and National Suppliers

 

 

 

 

 

 

 

 

 

 

 

 

Local supplier/SME development progam (yes/no)

 

 

 

 

 

 

 

 

 

 

 

 

Dollar value of purchases (goods & services) from regional suppliers

 

 

 

 

 

 

 

 

 

 

 

 

Number of regional suppliers (for goods and services)

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of procurement being sourced from regional suppliers

 

 

 

 

 

 

 

 

 

 

 

 

Dollar value of purchases from national suppliers (included above)

 

 

 

 

 

 

 

 

 

 

 

 

Number of national suppliers

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of procurement budget

 

 

 

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

sourced from national suppliers

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*- for the purpose of this table, “local” and “local community” are defined as
belonging to the provinces in which the respective activities are conducted.

 

Notes:

 

31

--------------------------------------------------------------------------------


 

INTERNATIONAL FINANCE CORPORATION

 

ENVIRONMENTAL AND SOCIAL PERFORMANCE

 

ANNUAL MONITORING REPORT

 

GRAPHIC [g88261km07i001.gif]

 

Kosmos Energy

 

Ghana

 

IFC Project Number: 31179

 

REPORTING PERIOD: (month/year) through (month/year)

 

AMR COMPLETION DATE: (day/month/year)

 

[g88261km07i002.gif]

 

Environment and Social Development Department
2121 Pennsylvania Avenue, NW
Washington, DC 20433 USA
www.ifc.org/sustainability

 

32

--------------------------------------------------------------------------------


 

INTRODUCTION

 

The Annual Monitoring Report

 

This section monitors the Environmental and Social performance of the Project. 
IFC’s Investment Agreement requires Kosmos Energy (“Kosmos” or the “Company”) to
prepare a comprehensive Annual Monitoring Report (AMR) for its activities in
Ghana as defined in the Loan Agreement.

 

This document comprises IFC’s preferred format for environmental and social
performance reporting.  The AMR informs the Environment and Social Development
Department about the environmental and social state of the investment.

 

With respect to the Jubilee Field and because Kosmos is not the Project’s Unit
Operator, Kosmos may elect to coordinate with the Unit Operator, who has a
similar obligation to IFC under their IFC Facility Agreement, and agree to
submit a joint AMR for the Project.  To the extent that there are
Kosmos-specific information which are covered by the social and environmental
covenants of the IFC Facility Agreements but are not dealt with in the Unit
Operator’s AMR, Kosmos will provide such information in this AMR.  Such
information will include the environmental, health and safety and social
performance of Kosmos’ staff and contractors; the  environmental, health and
safety and social programs specifically undertaken by Kosmos and applicable to
the Project but not the responsibility of the Unit Operator; and Kosmos’s
activities outside the Jubilee Field.  If the Unit Operator’s IFC Facility
Agreement is or becomes inactive, Kosmos will continue to submit an AMR also
covering the Jubilee project as part of the reporting covenants of its IFC
Facility Agreements as long as there remain amounts outstanding under the IFC
Facilities, provided, however, that Kosmos shall only be under a Reasonable
Endeavors obligation, as defined in the Facility Agreement to obtain the
information to complete the AMR.  Unless otherwise indicated, the data provided
in this AMR is assumed to be for Kosmos’s activities exclusive of Jubilee Field,
and the word “Project” should be read accordingly throughout.

 

Preparation Instructions

 

The following points should assist you in completing this form.  Please be
descriptive in your responses and attach additional information as needed.

 

·                 IFC’s Investment Agreement requires designated Kosmos
personnel to complete and submit annual environmental and social monitoring
reports in compliance with the schedule stipulated in the Investment agreement.

 

·                 Kosmos must report qualitative and quantitative project
performance data each year of the investment for the environmental and social
monitoring parameters included in this report format.

 

·                  The main purpose of completing this form is to provide the
following information:

 

1.              Environmental and Social Management

 

2.              Occupational Health and Safety (OHS) Performance

 

3.              Significant Environmental and Social Events

 

4.              General Information and Feedback

 

5.              Compliance with IFC and local environmental requirements as
specified in the Investment Agreement

 

6.              Compliance with IFC and local social requirements as specified
in the Investment Agreement

 

33

--------------------------------------------------------------------------------


 

7.              Progress on implementing the Environmental and Social Action
Plan (ESAP) agreed with IFC

 

34

--------------------------------------------------------------------------------


 

Specialist Contact Information

 

If you have any questions regarding the AMR or wish to discuss completion of the
AMR please contact the following Investment Officer or Portfolio Manager.

 

Investment Officer

Name:

 

Telephone Number:

 

Facsimile Number:

 

Email:

 

Portfolio Manager

Name:

 

Telephone Number:

 

Facsimile Number:

 

Email:

 

AMR Preparer(s)

 

To be completed by Kosmos authorized representative

Name and Title:

 

Phone:

 

Fax:

 

Email:

 

Company Information

Kosmos office physical address:

 

Kosmos web page address:

 

I certify that the data contained in the Environmental and Social Performance
section of this AMR completely and accurately represents Applicable Project
operations during this reporting period. I further certify that analytical data
summaries(1) incorporated in Section 6 are based upon data collected and
analyzed in a manner consistent with the applicable and relevant IFC EHS
Guidelines.

 

 

 

 

Kosmos Employee Name

 

Signature

 

 

 

 

Name of Third Party Organization and

 

Signature

Representative Certifying This Document

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Raw analytical data upon which summaries are based should not be submitted
with this AMR but must be preserved by Kosmos and presented to IFC upon demand.

 

35

--------------------------------------------------------------------------------


 

1                                        ENVIRONMENTAL AND SOCIAL MANAGEMENT

 

1.1                              Environmental Responsibility Chart

 

Please name the individuals in the company who hold responsibility for Project
environmental and social performance (e.g. Environment Manager, Occupational
Health and Safety Manager, Community Relations Manager) and give their contact
information (Name, Address, Telephone Number, Fax Number, E-mail Address).

 

1.2                              Summary of Current Operations

 

Describe company operations and level of business activity.  Describe any
significant changes since the last report in the company that may affect Project
environmental and social performance.  Describe any environmental and social
management initiatives and relevant updates (e.g. ISO 14001, ISO 9001, OHSAS
18001, or equivalent Quality, Environmental and Occupational Health and Safety
certifications and renewals) for Kosmos in Ghana.

 

1.3                              Environmental and Social Impact Assessment and
Permitting

 

Provide a summary of any changes / integrations to the Jubilee Field Project
ESIA, and the West Cape Three Point PER, and any new ESIA process for Ghana
concessions under development or ongoing at the time of reporting.  Provide a
summary of Government of Ghana (GOG) relevant requirements.  Please provide a
copy of any amendment / revision or integration of the Jubilee Field Project
ESIA or West Cape Three Point PER.

 

Provide a summary of all relevant permits issued and renewed by the GOG for
Jubilee Field Project and the West Cape Three Point Block.

 

1.4                              Environmental Management Plan

 

Provide a summary of the reviews of the environmental and social aspects of the
Project and provide a copy of the current Project EMP (s), as needed, with
identification of all changes, amendments, integrations approved.

 

1.5                              Management of Changes

 

Provide a summary table or list of all Project’s proposed changes (design,
operations, risk management, project organization, legislation) with potential
associated environmental or social impacts, including review and approval by
Project environmental and social management.

 

1.6                              Training Programs

 

Describe environmental, social and health and safety training programs and their
implementation.  Provide an update on the development and implementation of the
staffing and training plan for the Project.

 

36

--------------------------------------------------------------------------------


 

1.7                               Summary of Corporate Social Responsibility
Program in Ghana

 

Provide an update of the status and implementation of the CSR program

 

2                                         HEALTH AND SAFETY PERFORMANCE (OHS)

 

Project personnel are required to monitor, record, and report occupational
health and safety incidents and workplace conditions (air quality and physical
parameters, which are potentially impacted by industrial processes) throughout
the reporting period.

 

2.1                               Compliance with National Requirements

 

Please list any reports submitted to Ghanaian authorities, e.g. on OHS, fire and
safety inspections, compliance monitoring, emergency exercises, as well as
comments received and corrective actions taken.  Ghanaian authority monitoring
and inspections with subsequent actions taken shall also be summarized and
reported.

 

If any of the information requested in the AMR (Section 2.2 - Section 2.4) is
contained in reports sent to Ghanaian authorities, please submit the applicable
section of the report.

 

2.2                               Incident Statistics Monitoring

 

Please report on incidents during the reporting year for the Project. 
Contractor employees are required to adhere to comparable occupational health
and safety standards.  If the Project uses contractor employees, please also
report any contractor employee incidents.  Expand or shrink the tables as
needed.

 

1.                                      Total Amounts

 

Report TOTAL

 

This reporting period

 

Reporting period – 1 year ago

 

Reporting period – 2 years ago

 

numbers for each
parameter

 

Project
employees

 

Contractor
employees

 

Project
employees

 

Contractor
employees

 

Project
employees

 

Contractor
employees

 

Employees

 

 

 

 

 

 

 

 

 

 

 

 

 

Man-hours worked

 

 

 

 

 

 

 

 

 

 

 

 

 

Fatalities

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupational injuries(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)         Work related physical injury or disease [illness] which results in
death, being unfit to work the day following the event, restriction of work or
motion including temporary or permanent transfer to another job.

 

37

--------------------------------------------------------------------------------


 

Recordable injuries(3)

 

 

 

 

 

 

 

 

 

 

 

 

 

Lost workdays(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

Injury severity rate(5)

 

 

 

 

 

 

 

 

 

 

 

 

 

Lost time injury frequency(6)

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle collisions(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Fatality details for this reporting
period

 

Project employees or
contractor employees?

 

Time of death after
accident (e.g. immediate,
within a month, within a
year)

 

Cause of fatality

 

Corrective measures to
prevent reoccurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Occupational injuries details for this
reporting period

 

Project employees
or contractor
employees?

 

Total workdays lost

 

Description of
injury

 

Cause of accident

 

Corrective measures
to prevent
reoccurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.                                      Ship collision details for this
reporting period

 

Project vessel or third
party?

 

Cause of collision

 

Injuries and damages
occurred, including spill
size if any

 

Corrective measures to
prevent reoccurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(3)         Any work related incident where a person is fatally injured or
becomes fatally ill or requires treatment from a professional physician or
paramedic on more than one occasion for the same incident.

 

(4)         Lost workdays are the number of workdays (consecutive or not) beyond
the date of injury or onset of illness that the employee was away from work or
limited to restricted work activity because of an occupational injury or
illness.

 

(5)         The number of days lost per 1 million man hours worked.

 

(6)         The number of lost time injuries (LTI’s) recorded for Project
workers per million hours worked by them.

 

(7)         Vehicle Collision: When a vehicle (device used to transport people
or things) collides (comes together with violent force) with another vehicle or
inanimate or animate object(s) and results in injury (other than the need for
First Aid) or death.

 

38

--------------------------------------------------------------------------------


 

5.                                      Oil Spill Response training for this
reporting period

 

Activities

 

Mandatory
frequency

 

Date(s)
Performed

 

Observed
Deficiencies(8)

 

Corrective Actions
for Schedule for
Implementation(9)

 

Drills without equipment deployment

 

Minimum: three (3)/year

 

 

 

 

 

 

 

Equipment deployment drills

 

Minimum: one (1)/year

 

 

 

 

 

 

 

 

6.                                      EHS training(10) for this reporting
period

 

Project employees or
contractor employees? 

 

Description of training

 

Number of employees that attended

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3                               Fire Safety

 

Please complete the following table for Project’s operations.

 

Project Fire Safety Verification
Activities

 

Mandatory Frequency

 

Date(s) Performed

 

Observed
Deficiencies(11)

 

Corrective Actions and
Schedule for
Implementation(12)

 

Fire Drills

 

Minimum: three

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(8)         Attach additional sheets as needed to full describe observed
deficiencies.

 

(9)         Attach additional sheet as needed to fully describe corrective
actions and implementation.

 

(10)  Project personnel should be trained in health and safety matters including
accident prevention, safe lifting practices, the use of Material Safety Data
Sheets (MSDS), safe chemical handling practices, proper control and maintenance
of equipment and facilities, emergency response, personal protective equipment
(PEP), emergency response, etc.

 

(11)  Attach additional sheet as needed to fully describe observed deficiencies.

 

(12)  Attach additional sheets as needed to fully describe corrective actions
and implementation.

 

39

--------------------------------------------------------------------------------


 

 

 

(3)/year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspect and certify fire detection and suppression electrical and mechanical
systems

 

Minimum: one (1)/year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspect, refill/recharge, maintain fire extinguishing systems and fire
protection systems

 

Minimum: two (2) inspections/year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flammable gas monitoring

 

As per Workplace Monitoring Plan

 

 

 

 

 

 

 

 

2.4                               Significant EHS Events

 

Please explain any significant Environmental, Health and Safety events not
covered in the above OHS tables.  The report could include proposed revision of
the EHS Management System (if applicable), revised quantitative objectives,
action plans for technical improvements, and planned training activities.

 

40

--------------------------------------------------------------------------------


 

3                                         SIGNIFICANT ENVIRONMENTAL AND SOCIAL
EVENTS

 

Project personnel are required to report all environmental and social events(13)
that may have caused damage; caused health problems; attracted the attention of
outside parties; affected project labor or adjacent populations; affected
cultural property; or created Project and/or Kosmos liabilities.

 

Attach photographs, plot plans, newspaper articles and all relevant supporting
information that IFC will need to be completely familiar with the incident and
associated environmental and social issues.

 

3.1                               Oil Spills and Gas Releases

 

Please provide a summary table with all the material releases occurred during
the reporting period and from beginning of the Project.

 

 

 

Liquid

 

 

 

 

 

 

 

> 1 bbl

 

 

 

 

 

Year

 

< 1 bbl

 

Contained

 

Uncontained

 

> 1,000 bbls

 

Gas(14)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of
event(15)

 

Event description,
including volume
released and response
tier

 

Affected
people/environment

 

Reports sent to IFC
and/or local
regulatory agencies

 

Corrective actions
(including cost and
time schedule for
implementation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(13)  Examples of significant incidents follow.  Oil spills; Fire, explosion or
unplanned releases; industrial injuries; fatalities including transportation;
ecological damage/destruction; local population disruption; disruption of
emissions or effluent treatment; legal/administrative notice of violation;
penalties, fines, or increase in pollution charges; negative media attention;
chance cultural finds; labour unreast or disputes.

 

(14)  Uncontrolled accidental release of gas to the atmosphere.

 

(15)  Significant events, including uncontained spills, all spills above 1,000
bbls and gas releases.

 

41

--------------------------------------------------------------------------------


 

Date of
event(15)

 

Event description,
including volume
released and response
tier

 

Affected
people/environment

 

Reports sent to IFC
and/or local
regulatory agencies

 

Corrective actions
(including cost and
time schedule for
implementation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2                               Other significant events

 

Please report on the following topics, expanding or collapsing the table where
needed.

 

Date of event

 

Event description

 

Affected
people/environment

 

Reports sent to IFC
and/or local
regulatory agencies

 

Corrective actions
(including cost and
time schedule for
implementation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4                                         GENERAL INFORMATION AND FEEDBACK

 

Provide the following additional information:

 

1.                                      Describe interactions with
non-governmental organizations (NGOs) or public scrutiny of the Project.

 

2.                                     Describe Project public relations efforts
(e.g. establishment of a web page, hiring of community liaison officer)

 

3.                                      Suggest ways and means to improve
information exchange and interactions with IFC specialists.

 

42

--------------------------------------------------------------------------------


 

5                                         REPORTS TO ILLUSTRATE COMPLIANCE WITH
IFC EHS GUIDELINES AND HOST COUNTRY REGULATIONS

 

5.1. Air Emissions

 

Air Emissions refers to emissions from specific units on the project site.

 

Kosmos will report on the below parameters, as per IFC General EHS Guidelines,
based on specific emission factors (unit manufacturer data and fuel usage), as
needed. This data will be collated annually and complemented by annual
measurement of NOX concentrations in ambient air at the workplace.

 

Please provide Ghanaian maximum levels in relevant units in the table below.

 

Point Source Air Emissions Point Location(16):

 

Point Source Air Emission
Parameters

 

Collection
Frequency

 

IFC Guideline
Levels (IFC
Units)(17)

 

Project
Performance (IFC
Units)

 

Ghanaian
Maximum Levels 
(Units)

 

Project 
Performance
(Units)

 

ENGINE

 

 

 

 

 

 

 

 

 

 

 

Nitrogen Oxides (NOx) Gas Fired – Spark Ignition, >3 MWth

 

Yearly

 

200 mg/Nm3

 

 

mg/Nm3

 

 

 

 

 

Nitrogen Oxides (NOx) Gas Fired – Dual Fuel, >3 MWth

 

Yearly

 

400 mg/Nm3

 

 

mg/Nm3

 

 

 

 

 

Nitrogen Oxides (NOx) Gas Fired – Compression Ignition, >3 MWth

 

Yearly

 

1,600 mg/Nm3

 

 

mg/Nm3

 

 

 

 

 

Nitrogen Oxides (NOx) Liquid Fired, >3 MWth

 

Yearly

 

See Table 1.1.2

 

 

 

 

 

 

 

 

Particulate Matter Liquid Fired. >3 MWth

 

Yearly

 

See Table 1.1.2

 

 

 

 

 

 

 

 

Sulfur Dioxide (SO2) Liquid Fired, >3 MWth

 

Yearly

 

See Table 1.1.2

 

 

 

 

 

 

 

 

TURBINE

 

 

 

 

 

 

 

 

 

 

 

 

Nitrogen Oxides (NOx) Gas Fired, 3 MWth to <15MWth, Electric generation

 

Yearly

 

42 ppm

 

 

ppm

 

 

 

 

 

Nitrogen Oxides (NOx) Gas Fired, 3 MWth to <15MWth, Mechanical drive

 

Yearly

 

100 ppm

 

 

ppm

 

 

 

 

 

 

--------------------------------------------------------------------------------

(16)  Provide latitude, longitude of the point source air discharge point. 
Alternatively provide a scaled facility map showing the precise location of all
discharge points.

 

(17)  General EHS Guidelines, Table 1.1.2.  Specify dry gas and excess 02
content (%).

 

43

--------------------------------------------------------------------------------


 

Point Source Air Emission
Parameters

 

Collection
Frequency

 

IFC Guideline
Levels (IFC
Units)(17)

 

Project
Performance (IFC
Units)

 

Ghanaian
Maximum Levels
(Units)

 

Project
Performance
(Units)

 

Nitrogen Oxides (NOx) Gas Fired, 15 MWth to <50MWth

 

Yearly

 

25 ppm

 

ppm

 

 

 

 

 

Nitrogen Oxides (NOx) Other Fuels, 3 MWth to <15MWth, Electric generation

 

Yearly

 

96 ppm

 

ppm

 

 

 

 

 

Nitrogen Oxides (NOx) Other Fuels, 3 MWth to <15MWth, Mechanical drive

 

Yearly

 

150 ppm

 

ppm

 

 

 

 

 

Nitrogen Oxides (NOx) Other Fuels, 15 MWth to <50MWth

 

Yearly

 

74 ppm

 

ppm

 

 

 

 

 

Sulfur Dioxide (SO2) Fuels other than Natural Gas, 3 MWth to <50MWth

 

Yearly

 

See Table 1.1.2

 

 

 

 

 

 

 

BOILER

 

 

 

 

 

 

 

 

 

 

 

Nitrogen Oxides (NOx) Gas Fired, 3 MWth to <50MWth

 

Yearly

 

320 mg/Nm3

 

mg/Nm3

 

 

 

 

 

Nitrogen Oxides (NOx) Liquid Fired, 3 MWth to <50MWth

 

Yearly

 

460 mg/Nm3

 

mg/Nm3

 

 

 

 

 

Particulate Matter Fuels other than Natural Gas, 3 MWth to <50MWth

 

Yearly

 

50 mg/Nm3

 

mg/Nm3

 

 

 

 

 

Sulfur Dioxide Fuels other than Natural Gas, 3 MWth to <50MWth

 

Yearly

 

2000 mg/Nm3

 

mg/Nm3

 

 

 

 

 

 

Ambient Air Monitoring Point Location(18):

 

Ambient Air Parameters

 

Collection
Frequency

 

IFC Guideline
Levels (IFC
Units)(19)

 

Project
Performance
(IFC Units)

 

Ghanaian
Maximum Levels
(Units)

 

Project
Performance
(Units)

 

Nitrogen Oxides (NOx)

 

Yearly

 

Concentrations below those recommended by the ACGIH as TWA-TLV’s

 

mg/Nm3

 

 

 

 

 

 

--------------------------------------------------------------------------------

(18)  Provide latitude, longitude of the ambient air monitoring points.
Alternatively provide a scaled facility map showing the precise location of all
monitoring points.

 

(19)  General EHS Guidelines, Section 2.4, page 70.

 

44

--------------------------------------------------------------------------------


 

Other Air Emissions

 

Air Emission Parameters

 

Collection
Frequency

 

IFC Guideline Levels
(IFC Units)

 

Project Performance
(IFC Units)

 

Greenhouse Gases(20)

 

Annual

 

N/A

 

CO2-equivalent tpy

 

Flaring

 

Annual

 

N/A

 

mmscfd

 

 

Kosmos will report on GHG emissions estimated as per the API Compendium of
Greenhouse Gas Emissions Estimation.

 

5.2. Liquid Effluents

 

Liquid Effluent refers to all types of liquid waste which is discharged from the
site.  Types of liquid effluent include process, sanitary, stormwater, and
thermal discharges.

 

The Project is required to collect representative samples of liquid effluent at
the discharge points, submit these samples for laboratory analysis and report
the results to IFC.  Individual samples and individual reports will be required
for each liquid effluent monitoring point. Monitoring should take place while
facility is operating.

 

Please provide Ghanaian maximum levels in relevant units in the table below.

 

Liquid Effluent Monitoring Point Location(21):

 

Liquid Effluent Parameters

 

Collection
Frequency

 

IFC Guideline
Levels
(IFC Units)

 

Project
Performance
(IFC Units)
Annual average of
monthly samples

 

Ghanaian
Maximum Levels
(Units)

 

Project
Performance
(Units)
Annual average of
monthly samples

 

Produced Water – Oil and Grease (maximum daily)

 

Continuous

 

42 mg/l

 

mg/l

 

 

 

 

 

Produced Water – Oil and Grease (30 day average)

 

Daily

 

29 mg/l

 

mg/l

 

 

 

 

 

Produced Sand - Oil

 

Batch

 

1%

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(20)  Assess GHG emissions from all equipment including fired equipment, vents,
flares, compressor stations, boats, marine transfer facilities, etc. and
fugitive emissions annually by a model.  GHG annual total is derived by CO2 tpy
+ CO2-equivalent tpy (CH4 tpy converted to CO2) and is reported based on an
internationally recognized emission estimation methodology for oil and gas
industry.

 

(21)  Provide latitude, longitude of the liquid effluent discharge point. 
Alternatively, provide a facility map showing the precise location of all liquid
effluent discharge points.

 

45

--------------------------------------------------------------------------------


 

The Project is required to demonstrate compliance with all other effluent
levels, as specify in Table 1 of the EHS Guidelines for Offshore Oil and Gas
Development.  Please provide monitoring results, demonstrating compliance for
the following streams, as applicable:

 

·                  Hydrotest water

·                  Desalination brine

·                  Sewage

·                  Food waste

·                  Storage displacement water

·                  Bilgewater

·                  Deck drainage

 

5.3. Drilling Fluids and Cuttings Discharge/Disposal

 

If wells were drilled in this reporting period, specify if WBF or EMOBF were
used.

 

Please describe the process used to treat muds or cuttings prior to
discharge/disposal.

 

Please describe how and where the muds and cuttings were discharged/disposed. 
Please provide the amount discharged/disposed per each well.

 

Please report compliance against the approved permit issued by the Ghanaian
authorities (Ghana EPA).

 

Please summarize the monitoring data for both WBF and EMOBF, as follows, and
provide the relevant analytical reports, as appropriate.

 

Parameters

 

Collection
Frequency

 

IFC Guideline
Levels
(IFC Units)(22)

 

Project
Performance
(IFC Units)

 

Ghanaian
Maximum Levels
(Units)

 

Project 
Performance
(Units)
Annual average of
monthly samples

WBF

 

 

 

 

 

 

 

 

 

 

Toxicity test

 

As per Ghana requirements

 

Table 1

 

Comply? Y/N(23)

 

 

 

 

Hg in stock barite

 

As per Ghana requirements

 

1 mg/kg

 

mg/kg

 

 

 

 

Cd in stock barite

 

As per Ghana requirements

 

3 mg/kg

 

mg/l

 

 

 

 

 

--------------------------------------------------------------------------------

(22)  EHS Guidelines for Offshore Oil and Gas Development.

 

(23)  If non-compliance, provide justification, demonstrating that the achieved
performance level is protective of the human health and the environment.

 

46

--------------------------------------------------------------------------------


 

 

 

Collection

 

IFC Guideline
Levels

 

Project
Performance

 

Ghanaian
Maximum Levels

 

Project
Performance
(Units)
Annual average of

Parameters

 

Frequency

 

(IFC Units)(22)

 

(IFC Units)

 

(Units)

 

monthly samples

EMOBF

 

 

 

 

 

 

 

 

 

 

Toxicity test (residual fluid on cutting)

 

As per Ghana requirements

 

Table 1

 

Comply? Y/N(24)

 

 

 

 

Oil concentration in cuttings

 

As per Ghana requirements

 

As per ESRS

 

Comply? Y/N(25)

 

 

 

 

Hg in stock barite

 

As per Ghana requirements

 

1 mg/kg

 

mg/kg

 

 

 

 

Cd in stock barite

 

As per Ghana Requiremetns

 

3 mg/kg

 

mg/l

 

 

 

 

COMPLETION/WORK-OVER FLUIDS

 

 

 

 

 

 

 

 

 

 

Completion and Well Work-over Fluids - Oil and Grease (maximum daily)

 

Continuous

 

42 mg/l

 

mg/l

 

 

 

 

Completion and Well Work-over Fluids - Oil and Grease (30 day average)

 

Daily

 

29 mg/l

 

mg/l

 

 

 

 

Completion and Well Work-over Fluids – pH

 

Continuous

 

>5

 

 

 

 

 

 

 

5.4. Solid Waste Management

 

The Project is required to monitor methods of collection, storage, handling,
recycling, reuse and/or disposal of solid waste, and report these methods and
measured quantities to IFC. Please complete the information below.

 

Solid Waste Management Summary

 

Solid Waste Type
Includes description

 

Annual
Quantity

 

Project Method of Storage, Handling and/or Treatment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(24) If non-compliance, provide justification, demonstrating that the achieved
performance level is protective of the human health and the environment.

 

(25) If non-compliance, provide justification, demonstrating that the achieved
performance level is protective of the human health and the environment.

 

47

--------------------------------------------------------------------------------


 

Solid Waste Type
Includes description

 

Annual
Quantity

 

Project Method of Storage, Handling and/or Treatment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Solid Waste Type
(Same as Above,
Description not Included)

 

Project Method of Recycling, Reuse or Disposal(26)

 

 

 

 

 

 

 

 

 

 

5.5. Hazardous Materials Management

 

Hazardous materials are those materials that represent an excessive risk to
property, the environment or human health because of their physical and/or
chemical characteristics.  Examples include explosives, toxic or flammable
gases, flammable liquids and solids, oxidizing substances, radioactive materials
and corrosive substances.

 

The Project is required to monitor methods of collection, storage and disposal
of hazardous materials(27), and report these methods and measured quantities to
IFC. Please refer to the Hazardous Materials Management guideline for additional
information.

 

--------------------------------------------------------------------------------

(26) Describe disposal method (e.g. landfill, incineration, land farming,
reuse, etc.) Provide name and location of disposal facility used; state if waste
is sold as byproduct, scrap or a material to be used by others; state name and
business of purchaser. Provide additional sheets as needed to fully describe
disposal, organizations involved in waste management, facility permits, and
agency authorizations.

 

(27) Hazardous materials include ignitable, reactive, flammable, radioactive,
corrosive and toxic substances.

 

48

--------------------------------------------------------------------------------


 

1.                                     Please update us on your Hazardous
Materials Management Program. You should include your Emergency Preparedness and
Response Plans, and if available, your Hazardous Materials Risk Management Plan,
Hazardous Materials Transportation Plan and/or Hazardous Waste Management Plan.

 

Please complete the information below unless included in updated version of the
Hazardous Materials Management Program. If included, please specify.

 

Hazardous Materials Management Plan Summary

 

Hazardous Material
(Name and Number UN/CAS)

 

Class or division(28)

 

Annual Quantity

 

Maximum Quantity
Stored on Site

Hazardous Materials Used

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hazardous Waste Produced

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parameters
(Same Parameters as
Above)

 

Project Method of Storage, Handling
and/or Treatment(29)

 

Project Method of Disposal(30)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(28) UN classification (1. Explosives; 2. Gases ; 3. Flammable liquids ; 4.
Flammable solids ; 5. Oxidizing substances ; 6. Toxic and infectious
substances ; 7. Radioactive material; 8. Corrosive substances; 9. Miscellaneous
hazardous materials.)

 

49

--------------------------------------------------------------------------------


 

Parameters
(Same Parameters as
Above)

 

Project Method of Storage, Handling
and/or Treatment(29)

 

Project Method of Disposal(30)

Hazardous Materials Used

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hazardous Waste Produced

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.6. Information on Exceedances

 

Provide the following information for monitoring data which exceed IFC guideline
levels.  This refers to data presented in Section 5, Quantitative Data Reports
to Illustrate Compliance with IFC EHS Guidelines and Ghana Regulations.  Provide
the information in the table for each parameter exceeded.

 

Monitoring
parameter that
exceeds IFC
guidelines and
local regulations

 

Cause for
monitoring
parameter
exceedance

 

Corrective action
plan

 

Completion date

 

Cost

 

% Complete/
Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(29) State how hazardous materials / waste is stored on site (e.g. drums, bins,
and other containers) and handled (including transported). Provide additional
sheets as needed to fully describe disposal, organizations involved in
management, facility permits and agency authorizations.

 

(30) Report on method of disposal for hazardous waste used only.

 

50

--------------------------------------------------------------------------------


 

Monitoring
parameter that
exceeds IFC
guidelines and
local regulations

 

Cause for
monitoring
parameter
exceedance

 

Corrective action
plan

 

Completion date

 

Cost

 

% Complete/
Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.7. Biodiversity (for Jubilee Field only)

 

The Project is required to comply with PS 6 and to develop a specific policy and
procedures to ensure that traffic and operations of drilling vessels, support
vessels and helicopters will minimize disturbance to marine mammals and to
wildlife.  The Project is required to prepare a summary report of activities
during the reporting year, and to submit the report to IFC annually.   The
report should include the following details:

 

·                 Implementation of the training program for vessel’s and
helicopter’s operators in marine mammal observation and monitoring.

·                 Statistics and description of the marine mammal observations
in the Project’s area of influence.

·                 Implementation of operational procedures to minimize
disturbance to wildlife, including the coastal area potentially affected by the
Project’s activities and specifically the Amansuri wetland.

·                 Incidents reported.

·                 Other relevant initiatives, including biodiversity surveys,
monitoring.

 

51

--------------------------------------------------------------------------------


 

6             REPORTS TO ILLUSTRATE COMPLIANCE WITH IFC SOCIAL POLICIES AND HOST
COUNTRY REGULATIONS

 

6.1          Labor

 

The Project is required prepare a summary report of human resources activities
and contacts during the reporting year, and submit the report to IFC annually. 
The Project is required to summarize progress, specific achievements, and
shortcomings during the reporting year.

 

1.              Please provide labor statistics, including number of employees
(skilled, semiskilled and unskilled; by gender) and main contractor’s employees
(skilled, semiskilled and unskilled; by gender).  Please provide details of
retired and terminated (laid-off) workers for this reporting year by gender.

 

2.              Please report on implementation of the Human Resources Policy,
including an update on terms of employment, compensation and benefits.

 

3.              Have there been any problems/ issues during implementation? 
Please provide statistics relevant to workforce grievances and their management

 

4.             Have any additional issues arisen since the last report?  If yes,
what are these issues?

 

5.              Describe the compensation packages for termination and
retirement.  What are the differences between these two types of packages?

 

6.              Please describe all meetings with worker’s organizations or
worker’s representatives, the issues raised, and the agreements reached.

 

6.2          Community Development

 

Please describe all interactions the Project has with the community including,
but not limited to, a community relations program, meetings and activities with
interested stakeholders, a charitable foundation, staff dedicated to community
issues. Please include the following points in your description:

 

a.              Activity name

 

b.              Activity description

 

c.               Activity schedule

 

d.              Number of individuals benefited

 

e.               Annual budget for such programs

 

f.                The company’s personnel allocation to monitor community
programs

 

g.               Any reports the company produces pertaining to community
development programs or projects

 

52

--------------------------------------------------------------------------------


 

6.3          Public Consultation and Disclosure

 

The Project is required to monitor public consultation and disclosure activities
described in detail in the Project Public Consultation and Disclosure Plan, to
prepare a summary report of activities during the reporting year, and to submit
the report to IFC annually.

 

1.              Please describe the public consultation and disclosure
activities to date and planned.   For general informal meetings,
political/technical group informal meetings,  rural community group informal
meetings and formal public hearings please include:

 

a.             the meeting date or planned meeting date,

 

b.             meeting subject,

 

c.              affected influence area, and

 

d.             attendees.

 

2.              Please provide an update on the implementation of the grievance
management mechanism for the Jubilee Field Project and relevant statistics. 
Please also include information on resolutions activities, pending cases, time
needed to close a grievance, number of court cases and their status. Please
provide a copy of the grievance register.

 

6.4          Community Safety and Security

 

The Project is required to monitor activities described in detail in the program
to avoid intrusion into the safety zones and to minimize risks to the fishing
boats, to prepare a summary report of activities during the reporting year, and
to submit the report to IFC annually.

 

The report should include the following details:

 

·                 Update on the implementation of the education program for the
nearby villages and other fishers known to use the project area.

 

·                 Implementation of the procedure for warning boats away from
the safety zone.

 

·                 Update on the management of boat traffic to the offshore
facilities.

 

·                 Update on the activities involving security forces, including
Ghanaian police or military.

 

·                 Incidents, accidents and security statistics.

 

53

--------------------------------------------------------------------------------


 

7             PROGRESS ON IMPLEMENTING THE ENVIRONMENTAL AND SOCIAL ACTION PLAN

 

ENVIRONMENTAL AND SOCIAL ACTION PLAN

Kosmos Energy II (#31179)

October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 

 

 

 

 

Performance Standard 1 — Social and Environmental Assessment and Management
Systems

 

 

 

 

 

 

 

1.

 

Corporate HSEC Management System. Kosmos Energy will develop its Corporate HSEC
Management System to ensure that Applicable Projects are assessed and managed
according to IFC’s Performance Standards and applicable World Bank Group EHS
Guidelines.

 

(a) The Company has submitted a Development and Implementation Plan, including
time-bound targets, for Kosmos Energy HSEC Management System acceptable to IFC.

 

 

(a) March 2011

(b) Documentation that the Development and Implementation Plan for the Kosmos
Energy HSEC Management System is being implemented.

(b) Based on schedule in the Development and Implementation Plan

 

 

 

 

 

 

 

2.

 

Country HSEC Management System. Kosmos Energy will develop country-specific HSEC
Management Systems to ensure that Applicable Projects are assessed and managed
according to IFC’s Performance Standards and applicable World Bank Group EHS
Guidelines

 

(a) The Company has submitted a Development and Implementation Plan, including
time-bound targets, for Kosmos Energy HSEC Management System acceptable to IFC.

 

 

(a) After March 2011 and prior to the start of any material operation of an
Applicable Project.

 

 

 

(b) Documentation that the Development and Implementation Plan for the Kosmos
Energy HSEC Management System is being implemented

 

(b) Based on schedule in the Development and Implementation Plan

 

 

 

 

 

 

 

3.

 

Training. Training in the IFC’s Performance Standards and the applicable EHS
Guidelines will be provided to those involved with the risk management of
Applicable Projects.

 

(a) The Company has developed a Training Plan that incorporates the Performance
Standards and relevant IFC EHS Guidelines

 

 

(a) March 2011

 

(b) Evidence of training provided to all regional and line managers.

 

(b) August 2012

(c) Periodic training sessions to onboard new regional and line managers and to
provide managers with updates.

(c) discussed in the Annual Monitoring Reports (AMR)

 

 

 

 

 

 

 

4.

 

HSE Review Procedure. Kosmos Energy will configure a procedure under the HSEC
Management System to ensure that the Vice President responsible for HSEC reviews
all Applicable Projects to ensure

 

(a) The Company has drafted a procedure.

 

 

(a) Condition of disbursement on any non-Jubilee Applicable Project, but no
later than June 2012.

 

 

 

 

 

(b) The Company has adopted the procedure for all

 

(b) Finalise and adopt 30 days after  IFC’s acceptance of draft.

 

54

--------------------------------------------------------------------------------


 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

that they are evaluated and managed according to the IFC Performance Standards
and applicable World Bank Group EHS Guidelines.

 

Applicable Projects.

 

(c) Evidence of Applicable Project review by the Vice President to show that any
Applicable Project is in compliance with IFC Performance Standards, or has shown
that the Applicable Project can come into compliance with the Performance
Standards within a reasonable time period following the implementation of a
Supplemental Environmental and Social Action Plan to be agreed upon between the
Company and IFC.

 

 

 

(c) Condition of disbursement for the Applicable Project. Applicable timetable
for any Applicable Project according to the specified in the Applicable
Project-specific Supplemental Social and Environmental Action Plan.

 

 

 

 

 

 

 

5.

 

Environment and Social Management Plan. Each Applicable Project will have an
ESMP that incorporates all measures needed to meet national law, the Performance
Standards, and the EHS Guidelines. The content may vary according to the risks
and issues of the specific Applicable Project, but should include in each case
an Emergency Response Plan (ERP), Spill Control and Response Plan (SCRP), a
Waste Management Plan (WMP), and a Stakeholder Engagement Plan (SEP) that
provides for the local disclosure of the social and environmental assessment
documents, including the ESMP itself.

 

(a) ESMP developed for each Applicable Project, and agreed upon with IFC.

 

 

(a) Prior to mobilization of the Applicable Project.

 

(b) Publicly disclose the ESMP

(b) Based on schedule in the Applicable Project SEP.

 

 

 

 

 

 

 

Performance Standard 3 — Pollution Control and Abatement

 

 

 

 

 

 

 

6.

 

Well Control Continuous Improvement Program. To ensure that Kosmos drilling
programs, particularly in deep water, follow good international practice as
identified by the International Association of Oil and Gas Producers (OGP) with
respect to well control, Kosmos will undertake at least an annual review of its
well control procedures and their conformity with good international practice.

 

(a) Undertake an annual review of its well control procedures benchmarked again
OGP recommendations and develop an action plan for closing any gaps

 

 

(a) Annually

(b) Keep IFC informed on the preparation of recommendations from the OGP

(b) Any changes in the well control procedure as a result of the review to be
reported in the AMR

 

 

 

 

 

 

 

7.

 

Spill Incident Continuous Improvement Program. To ensure that Kosmos operations
follow good international practice as identified by the International
Association of Oil and Gas Producers (OGP) with respect to intervention and

 

(a) Undertake an annual review of the spill incidence intervention and response
capabilities available to it and develop an action plan for using reasonable
endeavors to close any gaps.

 

 

(a) Annually

 

 

 

 

(b) Keep IFC informed on the preparation of

 

(b) Any changes to the incident intervention and response

 

55

--------------------------------------------------------------------------------


 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

response to well incidents, Kosmos will undertake at least an annual review of
the intervention and response capabilities available to operations and their
consistency with good international practice.

 

recommendations from the OGP

 

capabilities to be reported in the AMR.

 

56

--------------------------------------------------------------------------------


 

APPENDIX 6

 

Form of Revenue Disclosure

 

Type of Payment

 

National
Government

 

Local Government (31)

 

Total

 

Royalties

 

 

 

 

 

 

 

Bonus Payments

 

 

 

 

 

 

 

License Payments and Fees (other than routine nominal administrative fees)

 

 

 

 

 

 

 

Profits/dividends paid to Government

 

 

 

 

 

 

 

Profits/income Tax

 

 

 

 

 

 

 

Value of Profit Oil delivered to government

 

 

 

 

 

 

 

Other fiscal benefits to government (specify)

 

 

 

 

 

 

 

(i)

 

 

 

 

 

 

 

(ii)....

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(31)  Insert further columns when more than one region/province/state are
involved.

 

 

57

--------------------------------------------------------------------------------


 

SIGNATURES TO THE IFC FACILITY AGREEMENT

 

 

The Original Borrower

 

EXECUTED BY:

 

KOSMOS ENERGY FINANCE INTERNATIONAL

 

By:

 

Name:

 

Title:

 

 

The Original Guarantors

 

EXECUTED BY:

 

KOSMOS ENERGY OPERATING

 

By:

 

Name:

 

Title:

 

 

EXECUTED BY:

 

KOSMOS ENERGY GHANA HC

 

By:

 

Name:

 

Title:

 

58

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

KOSMOS ENERGY DEVELOPMENT

 

By:

 

Name:

 

Title:

 

 

EXECUTED BY:

 

KOSMOS ENERGY INTERNATIONAL

 

By:

 

Name:

 

Title:

 

59

--------------------------------------------------------------------------------


 

The Lender

 

EXECUTED BY:

 

INTERNATIONAL FINANCE CORPORATION

 

 

By:

 

Name:

 

Title:

 

 

The Facility Agent

 

EXECUTED BY:

 

BNP PARIBAS

 

By:

 

By:

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

60

--------------------------------------------------------------------------------